DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diab (US 20190176642).

Regarding claim 1, Diab teaches a method, comprising: performing charge management of a low voltage battery of an electrified vehicle via a vehicle charging system onboard the electrified vehicle (shown in figure 1 item  124 defined in paragraph [0015] as a low voltage battery system), including waking-up the vehicle charging system during a next available low cost charging window subsequent to charging a high voltage battery pack of the electrified vehicle (defined in paragraph [0007] wherein a control system controls a wakeup time indicative of a future time at which the low voltage battery system will require recharging, and based on the wakeup time, temporarily waking up the vehicle, by the control system, such that recharging of the low voltage battery system using the high voltage battery system is enabled. Thus, paragraph [0018] teaches wherein this future time may be at night which may be a low cost charging window. It is known in the art that electricity usage is low at night, therefore cost will be lower as well). 

Regarding claim 10, Diab teaches the method as recited in claim 1, wherein performing the charge management includes: aligning the charge management to occur based off of a programmed charging window associated with the high voltage battery pack (defined in paragraph [0015] wherein while awake, a high voltage battery system is able to recharge the low voltage battery system via a direct current to direct current or DC-DC converter, thereby preventing the low voltage battery system voltage from draining below the threshold level).

Regarding claim 11, Diab teaches the vehicle charging system (figure 1 item 100 defined in [0015] as an electric vehicle). 
Diab teaches comprising: a high voltage battery pack (shown in figure 1 item  112 defined in paragraph [0015] as a high voltage battery system).
Diab teaches a low voltage battery (shown in figure 1 item 12 defined in paragraph [0015] as a low voltage battery system). 
Diab teaches a control system configured to command a system wake-up during a next available low cost charging window subsequent to charging the high voltage battery pack (defined in paragraph [0006] wherein the high battery is recharged via the wall) and command charge management of the low voltage battery subsequent to the next available low cost charging window if a charge level of the low voltage battery is below a predefined threshold (defined in paragraph [0007] wherein a control system controls a wakeup time indicative of a future time at which the low voltage battery system will require recharging, and based on the wakeup time, temporarily waking up the vehicle, by the control system, such that recharging of the low voltage battery system using the high voltage battery system is enabled. Thus, paragraph [0018] teaches wherein this future time may be at night, which may be a low cost charging window. It is known in the art that electricity usage is low at night, therefore cost will be lower as well). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being obvious over Diab (U.S. 20190176642) in view of DeDona (U.S. 20150097527).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 2, Diab teaches the method as recited in claim 1, but does not explicitly teach wherein performing the charge management includes: charging the high voltage battery pack and the low voltage battery together during a programmed charging window that occurs prior to the next available low cost charging window. 
	DeDona wherein performing the charge management includes: charging the high voltage battery pack and the low voltage battery together during a programmed charging window that occurs prior to the next available low cost charging window (paragraph [0058] teaches wherein the high voltage battery and the low voltage battery may be charged independently, thus the two batteries may be charged together during a charging time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system in the Diab reference with the charging system of the DeDona reference so that the charge may be properly maintained within the system.
The suggestion/motivation for combination can be found in the DeDona reference in paragraph [0058] wherein charging the batteries independently is taught.

Regarding claim 4, Diab teaches the method as recited in claim 2, but does not explicitly teach comprising: charging the high voltage battery pack and the low voltage battery together during the programmed charging window if a current time falls within the programmed charging window. 
	DeDona teaches wherein charging the high voltage battery pack and the low voltage battery together during the programmed charging window if a current time falls within the programmed charging window (paragraph [0058] teaches wherein the high voltage battery and the low voltage battery may be charged independently, thus the two batteries may be charged together during a charging time).

The suggestion/motivation for combination can be found in the DeDona reference in paragraph [0058] wherein charging the batteries independently is taught.

Regarding claim 5, Diab teaches the method as recited in claim 2, wherein performing the charge management includes: entering a sleep mode if the high voltage battery pack does not require charging during the next available low cost charging window (figure 2 and paragraph [0018] teaches wherein when the vehicle battery is not being charged, the charging system within the vehicle enters a sleep mode or turns off the vehicle). 

Regarding claim 6, Diab teaches the method as recited in claim 5, wherein performing the charge management includes: waking-up the vehicle charging system twenty-four hours subsequent to entering the sleep mode (defined in paragraph [0019] wherein the waking up time is determined, which it is obvious to be 24 hours because the time may be any time that is optimum time which has been determined). 

Regarding claim 7, Diab teaches the method as recited in claim 6, wherein performing the charge management includes: charging the low voltage battery after waking-up the vehicle charging system from the sleep mode if a charge level of the low voltage battery is below a predefined threshold (defined in paragraphs [0018] – [0019] wherein the low voltage battery is charged if battery is below a predetermined threshold).

Regarding claim 14, Diab teaches the vehicle charging system as recited in claim 11, wherein the control system is configured to enter a sleep mode if the high voltage battery pack does not require charging during the next available low cost charging window (figure 2 and paragraph [0018] teaches wherein when the vehicle battery is not being charged, the charging system within the vehicle enters a sleep mode or turns off the vehicle).

Regarding claim 15, Diab teaches the vehicle charging system as recited in claim 14, wherein the control system is configured to command a second system wake-up subsequent to entering the sleep mode (defined in paragraphs [0018] – [0019] wherein the low voltage battery is charged if battery is below a predetermined threshold).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Diab (U.S. 20190176642) in view of DeDona (U.S. 20150097527) as applied to claim 2 and in further view of Melen (U.S. 2014/0006137)

Regarding claim 3, Diab in view of DeDona teaches the method as recited in claim 2, but does not explicitly teach comprising: receiving a charging window input from a human machine interface system or a personal electronic device, wherein the charging window input is used to establish the programmed charging window. 
	Melen teaches comprising: receiving a charging window input from a human machine interface system or a personal electronic device, wherein the charging window input is used to establish the programmed charging window (figure 10 item 1000 defined in paragraph [0188] defined as a charger interface such as the user interface 1000 is modified to be displayed in any other user device 133 such as a laptop, a personal computer, a television, a tablet computer, a dashboard on a vehicle, etc. Paragraph [0189] wherein the user may enter scheduling times for charging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Diab in view of DeDona reference with the charge scheduling system of the Melen reference so that the user may have the option of scheduling the charging when needed. 
The suggestion/motivation for combination can be found in the Melen reference in paragraph [0189] wherein the user operating scheduled time for charging is taught.

Regarding claim 12, Diab teaches the vehicle charging system as recited in claim 11, but does not explicitly teach comprising a human machine interface system configured for programming a charging window for charging the high voltage battery pack.
	Melen teaches comprising a human machine interface system configured for programming a charging window for charging the high voltage battery pack (figure 10 item 1000 defined in paragraph [0188] defined as a charger interface such as the user interface 1000 is modified to be displayed in any other user device 133 such as a laptop, a personal computer, a television, a tablet computer, a dashboard on a vehicle, etc. Paragraph [0189] wherein the user may enter scheduling times for charging).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Diab in view of DeDona reference with the charge scheduling system of the Melen reference so that the user may have the option of scheduling the charging when needed. 
The suggestion/motivation for combination can be found in the Melen reference in paragraph [0189] wherein the user operating scheduled time for charging is taught.
Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Diab (U.S. 20190176642) in view of Melen (U.S. 2014/0006137)

Regarding claim 8, Diab teaches the method as recited in claim 1, but does not explicitly teach comprising: determining the next available low cost charging window based at least on electrical rate information that includes associated costs for supplying energy from an electrical grid during each hour 
of a given day. 
	Melen teaches wherein: determining the next available low cost charging window based at least on electrical rate information that includes associated costs for supplying energy from an electrical grid during each hour of a given day (defined in paragraph [0120] the scheduling module 209 receives power grid network data describing power usage of a power grid network. The scheduling module 209 generates a charging schedule further based on the power grid network data).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Diab in view of DeDona reference with the charge scheduling system of the Melen reference so that the user may have the option of scheduling the charging when needed. 
The suggestion/motivation for combination can be found in the Melen reference in paragraph [0189] wherein the user operating scheduled time for charging is taught.

Regarding claim 9, Diab teaches the method as recited in claim 8, but does not explicitly teach comprising: retrieving the electrical rate information from a web-based server. 
	Melen teaches retrieving the electrical rate information from a web-based server (defined in paragraphs [0032] – [0033] wherein a web-based server is used to determine the electrical rate).

The suggestion/motivation for combination can be found in the Melen reference in paragraph [0189] wherein the user operating scheduled time for charging is taught.

Regarding claim 13, Diab teaches the vehicle charging system as recited in claim 11, but does not explicitly teach comprising a communication system configured to retrieve electrical rate information from a web-based server. 
	Melen teaches comprising a communication system configured to retrieve electrical rate information from a web-based server (defined in paragraphs [0032] – [0033] wherein a web-based server is used to determine the electrical rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Diab reference with the charge scheduling system of the Melen reference so that the user may have the option of scheduling the charging when needed. 
The suggestion/motivation for combination can be found in the Melen reference in paragraph [0189] wherein the user operating scheduled time for charging is taught.

Allowable Subject Matter
Claims 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the Diab reference does not teach or suggest wherein, “waking-up the vehicle charging system during a next available low cost charging window subsequent to charging a high voltage battery pack of the electrified vehicle.” Diab teaches in paragraph [0018] wherein the wake up time is determined performed for example, using the estimated IOD current and a set of parameters (e.g., from sensor(s) 148) of at least one of the low voltage battery system 124 and the high voltage battery system 112. Non-limiting examples of these parameters include voltage levels and state of charge (SOC). The set of parameters can also include other relevant parameters, such as ambient temperature and time of day. For example, a wakeup time may be set during the middle of the night and the vehicle may be woken up more often during colder temperatures. Thus waking up the vehicle during a low cost charging window is interpreted as determining the wakeup time based on time of day as a low cost time of day is known to be the middle of the night. Waking up subsequent charging is interpreted as determining the wakeup time based on state of charge, as when the state of charge is at a certain level, the high voltage battery has been charged and thus the wake up may be performed.
Regarding claims 2, 4 – 7, and 14 – 15, the claims are dependent upon claim 1 and 10, which the teaching has been discussed above.
Regarding claims 8, 9 , and 13, the claims are dependent upon claims 1 and 10 and the teaching has been discussed above. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859